PER CURIAM.
This is an appeal by the employer’s Workmen’s Compensation carrier from an order denying it any award in a proceeding for equitable distribution, pursuant to Section 440.39, Florida Statutes (1975).
We have considered appellant’s contention in the light of the record1 and the authorities and find that no abuse of discretion has been demonstrated. In equitable distribution cases a trial judge, when supported by the record, may in the exercise of his discretion find the insurance carrier not entitled to recover any amount by way of equitable distribution. United States Fidelity & Guaranty Company v. Harb, 170 So.2d 54 (Fla. 3rd DCA 1964).
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY, ANSTEAD and LETTS, JJ., concur.

. The record does not contain the evidence adduced at the hearing on appellant’s application for equitable distribution. However, the trial judge made specific findings of fact in the judgment.